DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 03/31/2022 has been entered. Claims 1-4, 6, 8-9, and 11-27 remain pending in the application. The applicant’s amendments to the claims have overcome the objections and the 35 USC 112 rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 7-9, 15-16, 18, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pub No. 20180143696) in the view of Old (US Pub No. 20150196229) and Gollakota (US Patent No. 10638972).
Regarding claim 1, Chen teaches a detection system comprising (Figure 1, element 100, Para. 0027): 
a processor (Figure 1, element 103, Para. 0027) ;
 a first position detector device having a sensor configured to detect the position (Figure 1, element 102a, Para. 0028), the first position detector device comprising a first transceiver (Figure 1, element 102a, Para. 0028), further wherein the first position detector device is operatively coupled to the processor (Figure 1, elements 102a and 103, Para. 0027);
 a second position detector device having a sensor configured to detect the position, the second position detector device comprising a second transceiver (Figure 1, element 102b, Para. 0028), further wherein the second position detector device is operatively coupled to the processor (Figure 1, elements 102b and 103, Para. 0027);
 and a memory device storing instructions which when executed by the processor, cause the processor to (para. 0030):
instruct the first position detector device to transmit a sound signal through the first transceiver (para. 0033); 
receive a signal from the second position detector device relating to the distance between the first position detector device and the second position detector device (para. 0032); and
 calculate the distance between the first position detector device and the second position detector device (para. 0032).
wherein the memory device stores additional instructions which when executed by the processor, cause the processor to (para. 0030; The processor 103 is configured to fetch a set of instructions from internal or external memories, to execute the set of instructions, and to perform predetermined processes according to the instructions.): 
instruct the second position detector device to transmit a signal through the    second transceiver (para. 0038 and claim 5; the second ultrasonic transceiver is capable of emitting signals that can be received by the first transceiver); 
receive a signal from the first position detector device relating to the distance  between the second position detector device and the first position detector device (para. 0032; the processor 103 can measure a relative distance between the second ultrasonic transceiver 102b and the first ultrasonic transceiver 102a according to the ultrasound transmitted between the first ultrasonic transceiver and the second ultrasonic transceiver.); and 
Page 2 of 13Appl. No. 16/532,550calculate the distance between the second position detector device and the first position detector device (para. 0032; the processor 103 can measure a relative distance between the second ultrasonic transceiver 102b and the first ultrasonic transceiver 102a according to the ultrasound transmitted between the first ultrasonic transceiver and the second ultrasonic transceiver.);
However, Chen fails to explicitly teach a medical device position detection, detects the position of a medical device within a patient's body. Wherein the signal transmitted through the first transceiver is a sound at a frequency in a range from about 5 kilohertz to about 40 kilohertz.
Old, in the same field of endeavor in the subject of locating a pill swallowed by a patient, teaches the medical device position detection (Figure 1, para. 0036), detects the position of a medical device within a patient's body (Figure 1, para. 0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Old to provide a medical device position detection. In order to track the position of the medical device, one would want to track the position of the patient body to detect any movement that might affect the position of the medical device. Therefore, doing so will increase the accuracy of the system as the system tracks the pill with respect to the patient’s anatomy as taught by old in paragraph 0120.
However, Chen in the view of Old fails to explicitly teach Wherein the signal transmitted through the first transceiver is a sound at a frequency in a range from about 5 kilohertz to about 40 kilohertz.
Gollakota, in the same field of endeavor in the subject of systems and methods of identifying motion of a subject, Wherein the signal transmitted through the first transceiver is a sound at a frequency in a range from about 5 kilohertz to about 40 kilohertz (col 2, lines 10-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in the view of Old to incorporate the teachings of Gollakota provide the signal transmitted through the first transceiver is a sound at a frequency in a range from about 5 kilohertz to about 40 kilohertz. Doing so will insure that the sound frequency will not disturb the adults as they are sleeping as taught within Gollakota in column 10, lines 5-39.

Regarding claim 2, Chen teaches the medical device position detection system of claim 1, wherein system further comprises a third position detector device (para. 0036), the third position detector device comprising a third transceiver (para. 0036), further wherein the third position detector device is operatively coupled to the processor (para. 0036).
However, Chen fails to explicitly teach that the third position detector is configured to detect the position of a medical device within a patient.
Old, in the same field of endeavor in the subject of locating a pill swallowed by a patient, teaches the position detector is configured to detect the position of a medical device within a patient (para. 0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Old to provide a position detector to detect the position of the medical device within the patient. In order to track the position of the medical device, one would want to track the position of the patient body to detect any movement that might affect the position of the medical device. Therefore, doing so will increase the accuracy of the system as the system tracks the pill with respect to the patient’s anatomy as taught by old in paragraph 0120.

Regarding claim 3, Chen teaches the position detection system of claim 2, wherein when the first position detector device transmits a sound signal through the first transceiver (para. 0028) , the processor is configured to receive a signal from the third position detector device relating to the distance between the first position detector device and the third position detector device (para. 0036), and calculate the distance between the first position detector device and the third position detector device (para. 0036).  

Regarding claim 4, Chen teaches the position detection system of claim 1, wherein each transceiver comprises an electromechanical device configured to generate a sound within an audio range or ultrasonic range (para. 0028).

Regarding claim 6, Chen teaches the position detection system of claim 1, wherein the processor is configured to calculate the distance between the first position detector device and the second position detector device based on the time-of-flight of the sound signal from the first transceiver to the second transceiver (para. 0033).

Regarding claim 8, Chen teaches the position detection system of claim 1, wherein the system further comprises a third position detector device, the third position detector device comprising a third transceiver (para. 0036), further wherein the third position detector device is operatively coupled to the processor (Figure 5, element 203), further wherein the memory device stores instructions which when executed by the processor, cause the processor to (para. 0030): 
instruct the third position detector device to transmit a signal through the third transceiver (para. 0036);
 receive a signal from the first position detector device and/or the second position detector device relating to the distance 21HAY-3247 (202258) between the third position detector device and the respective first and/or second position detector device (para. 0036); and 
calculate the distance between the third position detector device and the respective first and/or second position detector device (para. 0036).
However, Chen fails to explicitly teach that the position detector is configured to detect the position of a medical device within a patient.
Old, in the same field of endeavor in the subject of locating a pill swallowed by a patient, teaches the medical device position detection (Figure 1, para. 0036), detects the position of a medical device within a patient's body (Figure 1, para. 0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Old to provide a medical device position detection. In order to track the position of the medical device, one would want to track the position of the patient body to detect any movement that might affect the position of the medical device. Therefore, doing so will increase the accuracy of the system as the system tracks the pill with respect to the patient’s anatomy as taught by old in paragraph 0120.

Regarding claim 9, Chen teaches the position detection system of claim 8, wherein when the processor instructs one position detector device to transmit a sound signal through its respective transceiver (para. 0033), the other two position detector devices both receive the sound signal via the receiver and each sends a signal to the processor relating to the distance between the transmitting position detector device and its respective receiving detector device (paras. 0032 and 0036).

Regarding claim 15, Chen teaches the position detection system of claim 1, wherein each of the position detector devices further comprises a wireless communication device configured to communicate wirelessly with the processor (para. 0027, ex: Wifi). 

Regarding claim 16, Chen teaches the position detection system of claim 1, wherein each of the position detector devices is configured to communicate with the processor via a wired connection (para. 0037).

Regarding claim 18, Chen teaches a position detector device comprising: a transceiver configured to send and receive one or more sound signals (para. 0028); wherein the transceiver is configured to be operatively coupled to a processor (para. 0027).
However, Chen fails to explicitly teach electromagnetic signal receiver unit configured to receive an electromagnetic signal from a medical device comprising an electromagnetic signal generator. send and receive one or more sound signals at frequency in a range about 5 kilohertz to about 40 kilohertz.
Old, in the same field of endeavor in the subject of locating a pill swallowed by a patient, teaches electromagnetic signal receiver unit configured to receive an electromagnetic signal from a medical device comprising an electromagnetic signal generator (paras. 0040, 0046, and 0055; the transceivers include a receiving magnetic coil and the pill include a magnetic radiating coil).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Old to provide an electromagnetic signal receiver. Doing so will increase the accuracy of the system in locating the pill as taught by old in paragraph 0055.
Gollakota, in the same field of endeavor in the subject of systems and methods of identifying motion of a subject, Wherein the signal transmitted through the first transceiver is a sound at a frequency in a range from about 5 kilohertz to about 40 kilohertz (col 2, lines 10-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in the view of Old to incorporate the teachings of Gollakota provide the signal transmitted through the first transceiver is a sound at a frequency in a range from about 5 kilohertz to about 40 kilohertz. Doing so will insure that the sound frequency will not disturb the adults as they are sleeping as taught within Gollakota in column 10, lines 5-39.

Regarding claim 21, Chen teaches the position detector device of claim 18, further comprising a sound signal receiver configured to be operatively coupled to the processor (para. 0028).

Regarding claim 22, Chen teaches A method of determining distances between medical device position detector devices, the method comprising steps of (para. 0033):
 providing a first position detector device having a sensor configured to detect the position of a patient's body (Figure 1, element 102a, Para. 0028), the first position detector 23HAY-3247 (202258) device comprising a first transceiver (Figure 1, element 102a, Para. 0028), wherein the first position detector device is operatively coupled to a processor (Figure 1, elements 102a and 103, Para. 0027); 
providing a second position detector device having a sensor configured to detect the position a patient (Figure 1, element 102b, Para. 0028), the second position detector device comprising a second transceiver (Figure 1, element 102b, Para. 0028), wherein the second position detector device is operatively coupled to the processor (Figure 1, elements 102b and 103, Para. 0027);
 placing the first position detector device and the second position detector device in a predetermined arrangement on a target (para. 0028);
 generating a transmission signal via the first transceiver (para. 0032), wherein the transmission signal is received by the second transceiver (para. 0032);
 sending a signal from the second position detector device to the processor relating to the transmission signal received by the second transceiver (para. 0033); 
and calculating the distance between the first position detector device and the second position detector device (para. 0033).
generating a transmission signal via the second transceiver, wherein the transmission signal is received by the first transceiver(para. 0038 and claim 5; the second ultrasonic transceiver is capable of emitting signals that can be received by the first transceiver);
 sending a signal from the first position detector device to the processor relating to the transmission signal received by the first ultrasonic transceiver (para. 0032; the processor 103 can measure a relative distance between the second ultrasonic transceiver 102b and the first ultrasonic transceiver 102a according to the ultrasound transmitted between the first ultrasonic transceiver and the second ultrasonic transceiver.); 
and calculating the distance between the second position detector device and the first position detector device (para. 0032; the processor 103 can measure a relative distance between the second ultrasonic transceiver 102b and the first ultrasonic transceiver 102a according to the ultrasound transmitted between the first ultrasonic transceiver and the second ultrasonic transceiver.).
However, Chen fails to explicitly teach a medical device position detection, detects the position of a medical device within a patient's body. Wherein the signal transmitted through the first transceiver is a sound at a frequency in a range from about 5 kilohertz to about 40 kilohertz.
Old, in the same field of endeavor in the subject of locating a pill swallowed by a patient, teaches the medical device position detection (Figure 1, para. 0036), detects the position of a medical device within a patient's body (Figure 1, para. 0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Old to provide a medical device position detection. In order to track the position of the medical device, one would want to track the position of the patient body to detect any movement that might affect the position of the medical device. Therefore, doing so will increase the accuracy of the system as the system tracks the pill with respect to the patient’s anatomy as taught by old in paragraph 0120.
However, Chen in the view of Old fails to explicitly teach Wherein the signal transmitted through the first transceiver is a sound at a frequency in a range from about 5 kilohertz to about 40 kilohertz.
Gollakota, in the same field of endeavor in the subject of systems and methods of identifying motion of a subject, Wherein the signal transmitted through the first transceiver is a sound at a frequency in a range from about 5 kilohertz to about 40 kilohertz (col 2, lines 10-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in the view of Old to incorporate the teachings of Gollakota provide the signal transmitted through the first transceiver is a sound at a frequency in a range from about 5 kilohertz to about 40 kilohertz. Doing so will insure that the sound frequency will not disturb the adults as they are sleeping as taught within Gollakota in column 10, lines 5-39.

Regarding claim 23, Chen teaches the method of claim 22, wherein the transmission signal is at least one time stamped sound signal configured to be received by the second transceiver of the second position detector (paras. 0032-0033), further wherein the second position detector measures the time that the second transceiver receives the transmission signal (paras. 0032-0033).

Regarding claim 24, Chen teaches the method of claim 23, wherein the step calculating the distance between the first position detector device and the second position detector device comprises the processor calculating the distance between the first position detector device and the second position detector device based on the time-of-flight of the transmission signal (para. 0033).

Regarding claim 25, Chen teaches the method of claim 22, further comprising steps of: providing a third position detector device having a sensor configured to detect the position of a medical device within a patient (para. 0036), the third position detector device comprising a third transceiver (para. 0036), wherein the third position detector device is operatively coupled to the processor (Figure 5, element 203); placing the third position detector device in a predetermined arrangement on a target with respect to the first position detector and the second position detector (para. 0036);  24HAY-3247 (202258)receiving, at the third ultrasonic transceiver, the transmission signal generated by the first transceiver (paras. 0036 and 0045); sending a signal from the third position detector device to the processor relating to the transmission signal received by the third transceiver (para. 0036); and calculating the distance between the first position detector device and the third position detector device (para. 0036).

Regarding claim 26, Chen teaches the method of claim 25, further comprising steps of: generating a transmission signal via the second transceiver (paras. 0036 and 0045), wherein the transmission signal is received by the third transceiver (paras. 0036 and 0045); sending a signal from the third position detector device to the processor relating to the transmission signal received by the third ultrasonic transceiver (para. 0036); and calculating the distance between the second position detector device and the third position detector device (para. 0036).

Regarding claim 27, Chen teaches the method of claim 25, further comprising steps of: generating a transmission signal via the third transceiver (paras. 0036, 0045, and 0053), wherein the transmission signal is received by the first transceiver and/or the second transceiver (paras. 0036, 0045, and 0053), sending a signal from the first position detector device and/or the second position detector device to the processor relating to the received transmission signal (para.0032); and calculating the distance between the third position detector device and the first position detector device and/or the second position detector device (para. 0036).


Claims 11-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pub No. 20180143969) in the view of Old (US Pub No. 20150196229), Gollakota (US Patent No. 10638972), as in the rejection of claim 1 as well as in those rejections that follow, and in further view of Baumer (US Pub No. 20050124902).

Regarding claim 11, Chen teaches the medical device position detection system of claim 1, wherein each position detector device is configured to be affixed to a target (para. 0028).
However, Chen in the view of Old fails to explicitly teach a housing. 
Baumer, in the same field of endeavor in the subject of sensor system, teaches a housing (figure 1, paras. 0018-0019)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in the view of Old to incorporate the teachings of Baumer to provide a housing. Doing so would substantially isolates the sound transducer from spurious noise events as taught within Baumer in the abstract. 

Claim 12 is rejected on the same rational as claim 11, whereas this combination further teaches wherein each housing comprises a covered opening on a top surface of the housing in Baumer (figure 1, paras. 0018-0019).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in the view of Old to incorporate the teachings of Baumer to provide a covered opening. Doing so would substantially isolates the sound transducer from spurious noise events as taught within Baumer in the abstract. 

Claim 13 is rejected on the same rational as claim 11, whereas this combination further teaches wherein each transceiver is disposed within each respective position detector device in Chen (para. 0028). Within a housing in Baumer (figure 1, paras. 0018-0019).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in the view of Old to incorporate the teachings of Baumer to provide a housing. Doing so would substantially isolates the sound transducer from spurious noise events as taught within Baumer in the abstract.

Claim 14 is rejected on the same rational as claim 11, whereas this combination further teaches wherein the sensor of each position detector device comprises a receiver unit configured to receive a signal related to the position of the medical device within a patient in Old (Figure 1, para. 0036). Within a housing in Baumer (figure 1, paras. 0018-0019).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in the view of Old to incorporate the teachings of Baumer to provide a housing. Doing so would substantially isolates the sound transducer from spurious noise events as taught within Baumer in the abstract.

Claim 17 is rejected on the same rational as claim 1, whereas this combination further teaches wherein each position detector device further comprises a sound signal receiver in Chen (para 0028). signal receiver on an external surface of the position detector device in Baurmer (figure 1, paras. 0018-0019 and claim 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in the view of Old to incorporate the teachings of Baumer to provide a signal receiver on an external surface of the position detector device. Doing so would enable an operative engagement with a subject's anatomy.

Claim 19 is rejected on the same rational as claim 18, whereas this combination further teaches transceiver in Chen (para. 0028) and the electromagnetic signal receiver unit in Old (para. 0057). A housing  in Baumer (figure 1, paras. 0018-0019).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in the view of Old to incorporate the teachings of Baumer to provide a housing. Doing so would substantially isolates the sound transducer from spurious noise events as taught within Baumer in the abstract.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pub No. 20180143969) in the view of Old (US Pub No. 20150196229), Gollakota (US Patent No. 10638972), Baumer (US Pub No. 20050124902), as in the rejection of claim 19, and in further view of Chung (US Patent No. 10754419).
Regarding claim 20, Chen teaches the medical device position detector device of claim 19, however, Chen in the view of Old , Gollakota and Baumer fails to explicitly teach further comprising shielding between the transceiver and the electromagnetic signal receiver unit configured to prevent electromagnetic signal interference between the transceiver and the electromagnetic signal receiver unit.
Chung, in the same field of endeavor in the subject of pose tracking system with electromagnetic position tracker, teaches shielding between the transceiver and the electromagnetic signal receiver unit configured to prevent electromagnetic signal interference between the transceiver and the electromagnetic signal receiver unit (col 2, lines 35-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in the view of Old, Gollakota and Baumer to incorporate the teachings of Chung to provide shielding. Doing so would increase the accuracy of the reception of the signals.
Response to Arguments
Applicant's arguments filed 03/31/2022 have been fully considered but they are not persuasive. The applicant argues that the prior art of Chen does not teach the memory device stores additional instructions which when executed by the processor, cause the processor to: (iv) instruct the second position detector device to transmit a signal through the second transceiver; (v) receive a signal from the first position detector device relating to the distance between the second position detector device and the first position detector device; and Page 2 of 13Appl. No. 16/532,550 Response dated March 31, 2022 Office Action dated January 3, 2022 (vi) calculate the distance between the second position detector device and the first position detector device. However, Chen teaches multiple ultrasound transceivers (figure 1) and a processor that receives instructions from internal or external memories (para. 0030), where each transceiver is able to transmit ultrasound energy to be received by the other transceiver (para. 0028 and claim 5). The transmitted signal travels in the air to the other transceiver in a length of time (para. 0032) and based on the length of time the processor calculates the distance between the two transceivers (para. 0032). Therefore, the system can preform the calculations based on any transmitted/ received signals from any of the transceivers. 
Applicant’s arguments with respect to claim 18 rejection have been considered but are moot because the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793